  Dated: October 21, 2020


  The following is ORDERED:




_____________________________________________________________________




                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF OKLAHOMA
  IN RE:
                                                                  Case No. 20-8064-TRC
  JESS W. WILSON AND LAURIE G.                                         (Chapter 13)
  WILSON

                                      Debtors.

                     ORDER FOR RELIEF FROM THE AUTOMATIC STAY
                          AND ABANDONMENT OF PROPERTY

           On the date hereinafter set forth, this matter comes before this Court upon Motion by Tinker

  Federal Credit Union, for Relief from the Automatic Stay and Abandonment of Property as set forth

  in its Motion.

           Upon the representation of counsel, the Motion was served on all parties in interest, and no

  objection has been served within the time to object, which expired on October 20, 2020.

           IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the requested relief

  from the automatic stay imposed by §362 of the Bankruptcy Code is granted and the

  Trustee/Debtor(s) are directed to abandon the following described property:




    Case 20-80964        Doc 18     Filed 10/21/20 Entered 10/21/20 10:15:50            Desc Main
                                      Document     Page 1 of 2
                2018 Nissan Maxima; VIN: 1N4AA6AP0JC371407
                (the “Property”)

         IT IS FURTHER ORDERED that the stay of Orders Granting relief from an automatic stay

provided in Rule 4001(a)(3) of the Oklahoma Rules of Bankruptcy Procedure does not apply to this

order.

         IT IS SO ORDERED.

         The Movant shall notify all interested parties of this Order.

                                                  ###

APPROVED FOR ENTRY:


Joel C. Hall (OBA #13643)
Hall & Ludlam
A Professional Limited Liability Company
210 Park Avenue, Suite 3001
Oklahoma City, OK 73102
405.600.9500 Telephone
405.600-9550 Facsimile
joel@okcfirm.com


Attorneys for Tinker Federal Credit Union




  Case 20-80964         Doc 18     Filed 10/21/20 Entered 10/21/20 10:15:50       Desc Main
                                     Document     Page 2 of 2
